Simonton, J.
The defendant, a seaman, is indicted for fraudulently importing into the United States 1,600 cigars, smuggling them. You will decide from the evidence these facts: Was the defendant found in possession of these cigars? Were they fraudulently imported into the United States? Did the defendant fraudulently import them, or assist in doing so, or did he receive, buy, or sell them, or in any manner facilitate the transportation, concealment, or sale of these cigars, knowing that they were imported contrary to law? If you believe that defendant was found in possession of the cigars, and that they had been fraudulently imported into the United States, you are authorized to find him guilty, unless he has explained his possession to your satisfaction. He need not, however, explain his possession, unless you believe that the cigars had been imported fraudulently, — smuggled.